             Case 1:19-cv-07239-VM-SN Document 60 Filed 02/12/20 Page 1 of 6



MITCHELL SILBERBERG & KNUPP LLP                                                                           Paul D. Montclare
                                                                                             A Limited Liability Partnership
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                     (917) 546-7704 Phone
                                                                                                        (917) 546-7674 Fax
                                                                                                             pdm@msk.com


February 12, 2020

VIA ECF

Honorable Sarah Netburn
U.S. Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

Re:       Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN

Dear Judge Netburn:

On behalf of Defendants and Counter-Plaintiffs Harrison/Erickson, Incorporated, Harrison
Erickson, Wayde Harrison, and Bonnie Erickson (collectively, “Defendants”), we write to
respond to the contentions set forth in The Phillies’ February 7, 2020 lengthy letter to the Court
(ECF No. 58) (hereinafter, “Ltr.”).1

This case was brought by The Phillies purely to gain bargaining leverage in negotiations with
Defendants over The Phillies’ continued use of the Phanatic mascot. The Phillies’ claims are
built on misrepresentations of fact and law, and they are now blatantly stonewalling deposition
discovery in order to avoid those misrepresentations coming to light. Not only are The Phillies
attempting to severely limit discovery into their institutional knowledge of some of the key
issues that they raised in their Complaint and questioned Defendants on for two days, but they
are now trying to prevent Defendants from obtaining any discovery from non-party Major
League Baseball Properties, Inc. (“MLBP”), notwithstanding The Phillies’ admissions that
MLBP has acted as their agent with respect to the intellectual property rights at issue, and has
played an important role in the creation and sales of Phanatic-related merchandise. Moreover,
The Phillies have the burden to show good cause why their depositions should not proceed in
New York—the forum they chose. They do not do so and instead baselessly assert that
Defendants should bear the burden to travel to Philadelphia. All of The Phillies’ requests should
be denied.

I.        Defendants’ Summary of the Case and the Current Dispute

Defendants are renowned designers who over the course of several decades, have created
countless iconic puppets, costumes, and other creations, including numerous Muppets characters
and major sports league mascots. In 1978, The Phillies approached Defendants, on the
recommendation of Jim Henson himself, to design and give life to a new mascot that would help
bring more people—particularly children—to The Phillies games. And that is exactly what

1
  The Phillies’ letter exceeds the 5-page limit set by this Court. Individual Practices, II.C. As a result, this response
is slightly over the 5-page limit so that Defendants may fully respond.
                                                          437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                          Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
11880062.2
             Case 1:19-cv-07239-VM-SN Document 60 Filed 02/12/20 Page 2 of 6



Honorable Sarah Netburn
February 12, 2020
Page 2


Defendants did. Defendants conceived of and designed a fanciful character with a well-thought
out backstory and personality, based on their years of experience working for Jim Henson’s
studio. Among other things, they made the Phanatic green (because they believed it would stand
out among the multi-colored seats at The Phillies’ prior stadium); gave the Phanatic a large snout
to resemble a megaphone (because the name “Phanatic” implied a loud and boisterous
character); gave the Phanatic a party-blower tongue (because the addition of a moving object
makes the character more entertaining and interesting); gave the Phanatic a Galapagos Islands
origin story (because the Phanatic is an anomaly of evolution); gave life to the Phanatic by
conceiving of the Phanatic’s mannerisms and personality (based on their extensive experience
giving life to characters on the Muppets and other Jim Henson productions); and approved a
performer—Dave Raymond—who would accurately embody those mannerisms and personality.
In other words, the Phanatic was entirely an original creation of Defendants. And The Phillies
acknowledged this from the beginning, expressly agreeing that upon Defendants’ creation of the
Phanatic, “The character will be copywritten by Harrison/Erickson who reserve all rights of its
use . . .” Compl. (ECF No. 1), Ex. B.2

In 1984, after years of licensing certain rights in the Phanatic to The Phillies, Defendants sold
them the copyright to the Phanatic and all existing reproductions and portrayals of the Phanatic
outright, and continued their artistic relationship with The Phillies for almost 40 years, up until
Defendants served a notice of termination to renegotiate the 1984 assignment—as is their lawful
right under § 203 of the Copyright Act.3 Upon serving the notice of termination, Defendants and
The Phillies entered into renegotiation discussions in what Defendants believed to be in good
faith; however, those discussions were hampered when The Phillies abruptly stopped all
communications with Defendants and instead filed this lawsuit in New York.

The Phillies have brought incredible claims against Defendants including inter alia (1) that they,
not Defendants, actually created numerous aspects of the Phanatic, Compl. ¶¶ 1-2, 7-8; 35-38,
45-46, 107-122; (2) that Defendants somehow defrauded the Copyright Office into registering
the Phanatic copyright, Compl. ¶¶ 94-106; (3) that Defendants have threatened to infringe The
Phillies’ trademarks, Compl. ¶¶ 130-143; (4) and that Defendants tricked The Phillies into
overpaying for the Phanatic copyright because they did not inform The Phillies about the
existence of termination rights under § 203 of the Copyright Act, Compl. ¶¶ 144-155.

Defendants’ subpoena and Rule 30(b)(6) notice seek to explore the basis for these very claims,
and The Phillies themselves have put the issues therein front and center in this case, including by

2
    The Complaint and the exhibits thereto which are cited in this letter are attached hereto as Exhibit A.
3
  The Phillies’ characterization that Defendants “renegotiated” their rights to the Phanatic in 1979 and therefore
exhausted their opportunity to do so now is disingenuous at best. After Defendants created the Phanatic, they
allowed The Phillies to develop and sell certain merchandise, subject to Defendants’ approval and control. Compl.
Ex. C. The Phillies almost immediately violated that agreement, and Defendants’ copyright, by creating unapproved
merchandise, which prompted Defendants to sue The Phillies in 1979. See Compl. ¶ 50. The case resolved that year
pursuant to a settlement agreement in which The Phillies paid Defendants a sum of money and agreed to new
licensing terms. Defendants always retained sole ownership and control of the Phanatic copyright until they sold the
rights in 1984.


11880062.2
             Case 1:19-cv-07239-VM-SN Document 60 Filed 02/12/20 Page 3 of 6



Honorable Sarah Netburn
February 12, 2020
Page 3


questioning Defendants for two days on the exact same issues. Further, The Phillies have
produced thousands of documents, but not a single one to Defendants’ knowledge corroborates
The Phillies’ characterization of how the Phanatic came to be, undermines Defendants’ legal
ability to exercise their termination rights, or shows how The Phillies were or will be allegedly
harmed by Defendants. Their attempts to heavily limit Defendants from exploring these issues
further in organizational depositions should not be countenanced.

II.      The Subpoena to MLBP is Proper.

MLBP is a highly relevant non-party entity. MLBP acts as The Phillies’ merchandising partner
with respect to the Phanatic, so would likely have critical information pertinent to the case. The
Phillies admit that MLBP acts as its “licensing agent for . . . intellectual property,” Ltr. at 4, so
its acts and knowledge with respect to The Phillies’ rights in the Phanatic can be imputed to The
Phillies themselves. See In re Maxwell Newspapers, Inc., 151 B.R. 63, 69 (Bankr. S.D.N.Y.
1993) (“The general rule is that the acts and knowledge of an agent acting within the scope of his
agency are imputed to the agent’s principal.”). Moreover, The Phillies elicited extensive
testimony from Defendants concerning MLBP, and have stated, in an unverified interrogatory
response, that MLBP has been involved in the creation of Phanatic artwork that form the basis
for derivative works that The Phillies claim they can continue using after termination. In short,
MLBP is central to the case, and Defendants are entitled to seek discovery from them.

As a threshold matter, The Phillies have no standing to request that this Court quash the
deposition of MLBP as it is not a party. See Estate of Ungar v. Palestinian Auth., 332 F. App’x
643, 645 (2d Cir. 2009) (explaining that a party ordinarily does not have standing to seek to
quash a subpoena issued to a non-party absent a claim of privilege); United States v. Nachamie,
91 F. Supp. 2d 552, 558 (S.D.N.Y. 2000) (“A party generally lacks standing to challenge a
subpoena issued to a third party absent a claim of privilege or a proprietary interest in the
subpoenaed matter.”).4 The Phillies have not raised any privilege issue, nor asserted any
legitimate interest that would provide them with standing to challenge the MLBP’s subpoena.
On this basis alone, The Phillies’ motion to quash should be denied. Nonetheless, their
objections are meritless:

Topics 1, 2, 6, 7, and 8. These topics seek testimony about MLBP’s institutional knowledge
with respect to the agreements, documents, and communications at issue. They go to the
understandings concerning the scope of MLBP’s agency with respect to the rights at issue and
the copyright interest and termination that The Phillies are challenging. It is not The Phillies’
place to decide what method of discovery Defendants are allowed to use. See Fed. R. Civ. P.
26(b) This is particularly the case here, where MLBP belatedly responded to the subpoena this
past week, indicating that it will not produce any documents (a copy of MLBP’s response and
objections is attached hereto as Exhibit B). To the extent The Phillies take issue with the word
“all,” Defendants are willing to modify those topics so as to remove the word “all.”

4
 It is immaterial that MLBP is retained by the same counsel. “Even when counsel for one party also represents the
non-party who received the subpoena, only the recipient non-party has standing to object.” Meyer Corp. U.S. v.
Alfay Designs, Inc., No. CV 2010 3647 (CBA)(MDG), 2012 WL 3537001, at *1 (E.D.N.Y. Aug. 14, 2012).


11880062.2
             Case 1:19-cv-07239-VM-SN Document 60 Filed 02/12/20 Page 4 of 6



Honorable Sarah Netburn
February 12, 2020
Page 4


Topic 3. The Phillies’ stated objection that revenues and profits are not relevant because
Defendants have no claim for damages, Ltr. at 4, entirely misses the point. The Phillies have put
their revenues and profits in connection with the Phanatic directly at issue. They have alleged,
inter alia, that Defendants already realized the full market value of the Phanatic when they sold
the copyright in 1984, Compl. ¶¶ 14, 86, that Defendants will be unjustly enriched due to The
Phillies’ alleged investments in the Phanatic and alleged overpayment for the assignment in 1984
Compl. ¶¶ 7, 70-72, 149-50, and that Defendants will violate their trademark rights, Compl. ¶
134. Central to each theory is The Phillies’ (and MLBP’s) revenues and profits in connection
with the Phanatic. For instance, the extent of Phanatic-related sales to date will greatly inform
whether Defendants were aware of the market potential for the Phanatic when they sold the
copyright in 1984; the alleged harm to The Phillies from lost profits due to termination; and the
scope of the trademark rights The Phillies allege will theoretically be violated.5 On top of all this,
The Phillies have already opened the door to the relevance of Phanatic-related revenue and
profits by questioning Defendants about revenue and profits, not only in connection with the
Phanatic, but in connection with numerous mascots not even at issue in the case.

Topic 4. Given that MLBP has acted as The Phillies’ licensing agent, Defendants are entitled to
seek discovery as to what rights MLBP has claimed in the Phanatic, including The Phillies’
representations to MLBP and MLBP’s representations to third parties. Defendants have asserted
the affirmative defenses of estoppel and statute of limitations with respect to The Phillies’
authorship claims and challenges to the validity of the Phanatic copyright and termination right.
Answer and Counterclaims (ECF No. 38), at 25-26, 35-37 (attached hereto as Exhibit C).
Defendants have also asserted a claim for injunctive relief, based on The Phillies’ express threat
to willfully infringe the Phanatic copyright after the rights revert to Defendants upon termination.
Id. at 38-39. Representations made by MLBP and The Phillies during the grant period
concerning the validity of the copyright, The Phillies’ authorship of the Phanatic, either MLBP
or The Phillies’ rights in the Phanatic vis-à-vis the rights of Defendants, and MLBP and The
Phillies’ understanding of Defendants’ termination rights is highly relevant to Defendants’
affirmative defenses and counterclaims. This is especially true where, as here, The Phillies did
not assert any authorship interest in the Phanatic nor challenge the validity of the copyright for
over forty years, only raising these allegations after Defendants asserted their termination rights.

Topic 5. The Phillies cannot oppose this topic on the basis that The Phillies have offered to
provide testimony, nor should the Defendants have to rely on the representations of counsel that
MLBP would provide “identical testimony,” or that MLBP “has no first-hand information to
provide.” See Pegoraro v. Marrero, No. 10 Civ. 00051 (AJN) (KNF), 2012 WL 1948887, at *5
(S.D.N.Y. May 29, 2012) (“A witness ordinarily cannot escape examination by denying
knowledge of any relevant facts, since the party seeking to take the deposition is entitled to test
the witness’s lack of knowledge.”).



5
  The Patent and Trademark Office even directs that in trademark opposition proceedings in which one party alleges
that another party’s applied-for trademark would violate its rights, “annual sales and advertising figures for a party’s
involved goods or services sold under its involved mark are proper matters for discovery.” T.B.M.P § 414(18).


11880062.2
             Case 1:19-cv-07239-VM-SN Document 60 Filed 02/12/20 Page 5 of 6



Honorable Sarah Netburn
February 12, 2020
Page 5


Topics 9 and 10. As stated supra, MLBP recently responded to the subpoena and stated that it
will not agree to produce any documents. Ex. B. MLBP is not even willing to represent that it
searched for the documents sought. Instead, for a majority of the document requests, MLBP
simply refers Defendants to The Phillies’ document production. Defendants are entitled to know
what efforts MLBP actually took to comply with the subpoena. See Fed. R. Civ. P. 45(e).

III.     The Rule 30(b)(6) Notice to The Phillies is Proper.

The Phillies challenges to their Rule 30(b)(6) notice topics are similarly meritless.

Every topic for which The Phillies characterize as seeking “all facts” or all “statements” or
“communications” (Topics 1, 2, 5, 6, 19, 20, 21, 25, and 27), Ltr. at 5, is a topic on which The
Phillies already extensively questioned Defendants, and directly relates to their allegations. For
instance, Topic 1 is highly pertinent to determining the extent of MLBP’s role in developing and
licensing Phanatic derivative works, among other things; Topic 5 is highly relevant to the extent
The Phillies maintain that they authored the Phanatic, given that The Phillies allege that Dave
Raymond, not Defendants, developed the Phanatic character, see Compl. ¶¶ 117-20; and Topic
19 is highly relevant given that several claims hinge on The Phillies’ institutional understanding
with respect to what rights were conveyed in each agreement, which The Phillies have put at
issue, see Compl. ¶¶ 82-87, 148-54. The Phillies fail to articulate why they should not have to
testify as to these topics, or any of the others objected to on the same basis. To the extent The
Phillies take issue with the word “all,” Defendants are willing to modify the topics to remove it.

As to topics that purportedly “seek The Phillies’ legal positions” (Topics 16, 17, 18, and 23) Ltr.
at 5, these topics plainly seek—as a factual matter—The Phillies’ institutional understanding
with respect to the Copyright Act’s termination provisions, what rights they will have after
termination, and their intentions with respect to using the Phanatic or Phanatic derivative works
after termination. These issues are central to The Phillies’ claims, and highly relevant to
Defendants claim for injunctive relief, given that The Phillies have expressly threatened to use
the Phanatic without permission after the rights revert to Defendants.

The Phillies further contend that Defendants “failed to demonstrate the relevance of many of
their topics to an issue actually in dispute,” Ltr. at 5, but do not identify such topics. This is not a
proper basis to challenge a Rule 30(b)(6) notice. See Marrero, 2012 WL 1948887, at *4
(explaining that the burden of persuasion for a protective order is borne by the movant). The
only topic they identify is Topic 7. However, this topic directly concerns The Phillies’
allegations that they will be entitled to utilize derivative works after termination pursuant to 17
U.S.C. § 203(b)(1). Compl. ¶¶ 123-129. As an exhibit to an unverified interrogatory response,
The Phillies identified 399 derivative works that they claim they can continue to utilize after
termination. Defendants are entitled to seek The Phillies’ testimony concerning the factual basis
for their representations, including what new authorship was added to each work that Defendants
contend they can continue to utilize.6

6
 The Phillies take for granted that after termination, they will no longer own the underlying copyright to the
Phanatic. Accordingly, to the extent they may continue to exercise rights with respect to derivative works after


11880062.2
             Case 1:19-cv-07239-VM-SN Document 60 Filed 02/12/20 Page 6 of 6



Honorable Sarah Netburn
February 12, 2020
Page 6


Finally, to the extent The Phillies seek to limit Topics 4, 7, 10, 11, 12, 13, 15, 17, 22, and 25,
their request is improper. It is not the place of The Phillies’ counsel to unilaterally limit the
topics.

IV.      Because The Phillies Chose to File in New York, they Cannot Now Avoid Being
         Deposed in New York

As set forth in Defendants’ February 6, 2020 letter (ECF No. 57), The Phillies have no basis to
avoid having their depositions taken in New York, given that they made the conscious choice to
file this lawsuit in New York. Because “[The Phillies] chose to file suit in this district . . . they
bear of the burden of showing the existence of good cause to excuse their presumptive obligation
to be deposed in New York.” See Wei Su v. Sotheby’s, Inc., No. 17-cv-4577 (VEC), 2019 WL
4053917, at *2 (S.D.N.Y. Aug. 28, 2019) (finding that claimed hardship did not excuse Chinese
plaintiff from being deposed in United States, and that plaintiffs must agree to bear any costs for
conducting deposition outside of New York). The Phillies have not come close to meeting that
burden. See also, e.g., Restis v. Am. Coal. Against Nuclear Iran, Inc., No. 13 CIV.
5032(ER)(KNF), 2014 WL 1870368, at *3 (S.D.N.Y. Apr. 25, 2014) (requiring plaintiff to travel
from Greece to be deposed in New York because plaintiff “elected to commence this action in
this judicial district”). On top of this, Defendants reside in New York and plan to attend The
Phillies’ depositions, and would be substantially burdened by having to travel to Philadelphia.7
The Phillies should be required to litigate in the forum they chose.

Respectfully,


/s/ Paul D. Montclare


Paul D. Montclare
A Limited Liability Partnership of
MITCHELL SILBERBERG & KNUPP LLP

PDM/mcp


termination, their rights extend only to those aspects “contributed by the author of such [derivative] work.” 17
U.S.C. § 103(b). Those original aspects must be “more than trivial.” Durham Indus., Inc. v. Tomy Corp., 630 F.2d
905, 909 (2d Cir. 1980) (holding that figurines based on copyrightable characters were not themselves copyrightable
derivative works). Accordingly, whether anything original was contributed is critical to The Phillies’ claim that they
have the right to utilize it after termination, and the scope of their ownership in any particular work. The Phillies
have the burden to prove that any particular work can be used after termination. See Woods v. Bourne Co., 60 F.3d
978, 994 (2d Cir. 1995).
7
  Defendants agreed to accommodate two employees of The Phillies by taking their deposition in Philadelphia.
They did not waive their right to insist that the remainder of The Phillies’ employees should be deposed in New
York. Defendants further made no other representations about accommodating The Phillies in Philadelphia let alone
that they did so because it was somehow more convenient for everyone, notwithstanding The Phillies’ suggestion to
the contrary. See Ltr. at 6-7.


11880062.2
